Ingraham, First J., dissenting.
The petitioners were undoubtedly guilty of violating the provisions of the statute to abolish imprisonment, by removing their property out of the jurisdiction of the court, with intent to injure their creditors.
They practiced a deceit in order to get away with their property. Under that act, such a proceeding warrants the commitment of the debtor, and has been held to be sufficient to prevent his subsequent discharge.
Is the same rule to be applied to the proceedings for a discharge under the insolvent laws ?
By the act under which this proceeding is taken, the debtor is required to present an account of his property, as it existed at the time of his imprisonment and at the time of presenting his petition. He is also required tt> make oath that the petition and account are just and true, and that he has not disposed of or made over any part of his estate, to the future benefit of himself or family, or with intent to injure or defraud his creditors.
The difference between these two statutes is apparent. The one punishes the removal of property out of the jurisdiction of the court, with a fraudulent intent; and the other is confined to the fraudulent disposition of property, either for the insolvent’s benefit or to defraud his creditors.
A fraudulent removal of property out of the jurisdiction of the court, clearly would not be sufficient to prevent a discharge under this act, if nothing more was established. For the purpose of committing under the non-imprisonment act, such a removal, if from one county to another in the state, when the judgment was in the Common Pleas, was a violation of its provisions, and for the purpose of. that act, was just as effectual as a removal to California.- The offence was, removal out of the jurisdiction of the court, and not out of the *436state ; but it never could be pretended that such a removal from one county to another in the state, if not followed by a fraudulent disposition of the property, with like intent, prevented a discharge under this act.
There is nothing in this statute which prohibits the debtor from leaving the state. There is nothing which prohibits the debtor from taking what property he has with him, if his object is to apply it in an honest endeavor to recover what he has lost. A contrary rule would deprive every man who was at all involved from an effort, by honest endeavors, to regain what he has lost. Nor am I willing to concede that any departure from the state with the debtor’s property, even where, as in this case, the debtor resorts to improper means to deceive the creditor, is a perpetual bar to a subsequent discharge under this act. If it were so, then the fraudulent removal would be a bar, even if the debtor subsequently returned and brought his property back. In the opinion at special term, the offence which is deemed sufficient to prevent the discharge is, the removal to California with the property of the debtor, with the intent to defraud the creditor. I am of the opinion that such an act is not within the causes which prohibit the insolvent’s discharge.
But in the decision at. special term it is added, that the debtors, since they were brought back to this city, have been unable to give a satisfactory account of what they did with the property they carried away with them, except to state, that in September following they had nothing.
The statute requires that the debtors shall furnish an account of their property as it existed at the time of their imprisonment. They have stated this to be nothing. But it appears that, in November, 1851, preceding, when they left for California, they had eight or nine thousand dollars. It is not enough for a debtor to say, he has nothing, with this fact in evidence against him, and unless he can show what disposition he hasmiade of this property, the 'presumption is, that he still has it in his possession or has applied it for his fu*437ture use. And not only so, but where it appears that the removal from the state was in a clandestine manner, the debtor should be held more strictly to account for money so removed. If, during his absence, he engaged in business, and by misfortune lost the property so taken with him, and that fact is made apparent, then the removal from the state is not, in my judgment, a bar to a discharge under this act. But if no account is given of the future disposition of the money so taken, and the court is left to decide upon the bare statement that the debtor had nothing at the time of his imprisonment, the court is warranted in concluding that the account rendered by him is not just and correct. An examination of the evidence, therefore, becomes necessary, to ascertain what account the debtors have given.
On looking through the examination of the debtor, James Watson, I find that when they left for California they had the sum of $8,600, belonging to James and his brother; that his explanation of the expenditures of this money shows the disposition of it abroad, excepting about fifteen or sixteen hundred dollars, which they had on their return. That this money was imprudently expended is apparent; that it was unfair to the creditors to leave this city, and take the property with them, was equally wrong; and there is reason to suppose that prudence and economy were not exercised in the expenditure. But the whole of this testimony rests upon the examination of the debtor, and while all his admissions are to be taken strongly against him, it is but fair to give some credit to his explanations. He states, that in • leaving for California, his object was not to defraud his creditors; that he hoped to make money enough to pay off his creditors, which he intended to do, and that such endeavor's were frustrated, and his expenditures greatly increased by the action of his creditors in sending for him and bringing him back to this city, under a criminal charge. He admits having intended to deceive his creditors by the notice published, so as to avoid arrest before his departure. It is not at all unreasonable to give credence to such statements. While we know *438that all classes, and men .of every rank and condition in life have looked upon similar attempts to make money in that place with favor, and have, in many instances, returned with no better success, although under much more favorable circumstances, I do not feel willing to adopt the conclusion that the account given of the expenditures of this money abroad should not be sufficient to relieve the insolvent from the charge of having disposed of his property for his future benefit or to defraud his creditors. If it has been expended as he has stated, then it is not disposed of for his future benefit. If his object in goirig to San Francisco was to make money and to pay his creditors, I do not think he can be charged with an intent to defraud by that act.
Conceding that the insolvents acted improperly and wrongfully towards their creditors in taking their property out of the jurisdiction of the court, and were guilty of an act which subjected them to arrest under the statute to abolish imprisonment, &c., still I do not think it will justify the conclusion that such acts prevent a discharge under this statute.
They must give an account of their property as it existed at the time of their imprisonment. Previous expenditures of their property, although imprudent or even unfair at the time to the creditors, do not show a reservation of property for the insolvents’ benefit, or a disposition with intent to defraud the creditor, when the object in removing was to attempt to make money for the purpose of paying them.
This act was passed long before the act to abolish imprisonment, &c., was enacted. Before the passage of the latter act, the mere removal of property out of the state was never considered as sufficient ground to refuse an insolvent’s discharge. Nor was an unwise or imprudent expenditure of the debtor’s estate, if made for the purpose of extricating him from his embarrassment, although the object failed, or a foolish and losing speculation with the insolvent’s property, in the hope of bettering his condition, considered good grounds for such refusal, where it appeared that the property was gone beyond the reach of his creditor or intentionally lost. Such seems *439to be this case. The insolvents exposed themselves to proceedings under the act to abolish imprisonment, &c., by fraudulently removing their property out of the jurisdiction of the court. They were guilty of foolishly attempting, by a removal to another state, to escape from their creditors, and thereby wasted the greater part of their remaining property. But it does not appear that such disposition of the property was made to defraud their creditors. On the contrary, all the evidence there is on that point is their own testimony that they hoped to make other money wherewith to pay their debts. However unfortunate has been the result, aggravated, to some extent, by the course the creditors saw fit to pursue, and using the power of the state, as to criminals, in bringing the defendants back to this state under a requisition of the governor, still I am of the opinion that those transactions are not a bar to a discharge under this act.
I do not understand the counsel for the creditor as urging that there is any evidence that warrants the conclusion that there is now property belonging to the debtors disposed of for their future benefit, or that there has been any fraudulent disposition of property since they were charged in execution. Hothing appears in the testimony to warrant such a conclusion.
Order made at special term, denying the application for a discharge from imprisonment, affirmed.